Examiner’s Statement of Reason for Allowance

1.	Claims 1-2, 4-13, 15-16 and 18-20 are allowed. 

2.	The following are the examiner’s statement of reason for allowance:  The primary reason independent claims are allowed, because closest reasonable prior arts in the record WO 20200144825, WO 2019195505 and KR 1020190087629 either individually or in combination fail to teach a method for performing, by a first device, wireless communication, the method comprising an information related to frequency 
domains increase based on an increase in the index of the starting subchannel of the 
second PSSCH resource or the index of the starting subchannel of the third PSSCH 
resource, and wherein the information related to frequency domains increases based 
on an increase in the number of subchannels allocated for each of the PSSCH resources. The prior arts in the record also fail to teach wherein the information 
related to the frequency domain of the second PSSCH resource is obtained
 based on following equations, the information related to the frequency domain = S2, if m = 1, the information related to the frequency domain =

    PNG
    media_image1.png
    76
    156
    media_image1.png
    Greyscale

if m>1, wherein the parameter is from n=1 to m-1, and wherein, m is the number of
 subchannels allocated for the second PSSCH resource, M is the number of 
subchannels included in the resource pool, and S2 is the index of the starting 
subchannel of the second PSSCH resource.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466        

/DIANE L LO/Primary Examiner, Art Unit 2466